
	
		I
		112th CONGRESS
		1st Session
		H. R. 1414
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. DeFazio (for
			 himself, Mr. Blumenauer,
			 Mr. Wu, and
			 Mr. Schrader) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To modify the boundary of the Oregon Caves National
		  Monument, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oregon Caves Revitalization Act of
			 2011.
		2.PurposeThe purpose of this Act is to add
			 surrounding land to the Monument—
			(1)to enhance the
			 protection of the resources associated with the Monument; and
			(2)to increase public
			 recreation opportunities.
			3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map titled Oregon Caves National
			 Monument and Preserve numbered 150/80,023, and dated May 2010.
			(2)MonumentThe
			 term Monument means the Oregon Caves National Monument established
			 by Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12,
			 1909.
			(3)National
			 PreserveThe term National Preserve means the
			 National Preserve designated by section 4(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
				(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land
			 Management.
				(6)StateThe
			 term State means the State of Oregon.
			4.Designation; land
			 transfer; boundary adjustment
			(a)In
			 generalThe Monument shall be
			 known and designated as the Oregon Caves National Monument and
			 Preserve. The land identified on the map as Proposed Addition
			 Lands shall be designated as a National Preserve.
			(b)Land
			 transferThe Secretary of Agriculture shall—
				(1)transfer approximately 4,070 acres of land
			 identified on the map as the Proposed Addition Lands to the
			 Secretary to be administered as part of the Oregon Caves National Monument and
			 Preserve; and
				(2)adjust the
			 boundary of the Rogue River-Siskiyou National Forest to exclude the land
			 transferred under paragraph (1).
				(c)Boundary
			 adjustmentThe boundary of the National Monument is modified to
			 exclude approximately 4 acres of land—
				(1)located in the
			 City of Cave Junction; and
				(2)identified on the
			 map as the Cave Junction Unit, as depicted on the map.
				(d)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(e)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Monument shall be considered to be a reference to the
			 Oregon Caves National Monument and Preserve.
			5.Administration
			(a)In
			 generalThe Secretary, acting through the Director of the
			 National Park Service, shall administer the National Monument and Preserve in
			 accordance with—
				(1)this Act;
				(2)Presidential
			 Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909; and
				(3)any law (including
			 regulations) generally applicable to units of the National Park System,
			 including the National Park Service Organic Act (16 U.S.C. 1 et seq.).
				(b)Fire
			 managementAs soon as
			 practicable after the date of enactment of this Act, in accordance with
			 subsection (a), the Secretary shall revise the fire management plan for the
			 Monument to include the National Preserve and, in accordance with the revised
			 plan, carry out hazardous fuel management activities within the boundaries of
			 the National Monument and Preserve.
			(c)Existing forest
			 service contractsThe
			 Secretary shall allow for the completion of existing Forest Service stewardship
			 and service contracts executed as of the date of enactment of this Act and
			 shall recognize the authority of the Secretary of Agriculture for the purpose
			 of administering the existing Forest Service contracts through their
			 completion. All terms and conditions of existing Forest Service contracts shall
			 remain in place for the duration of those contracts. Any such liability
			 existing at the time of enactment of this Act shall be that of the Forest
			 Service.
			(d)GrazingThe Secretary may allow the grazing of
			 livestock within the preserve to continue where authorized under permits or
			 leases in existence as of the date of enactment of this Act. Grazing shall be
			 at no more than the current level, as measured in Animal Unit Months, and
			 subject to applicable laws and National Park Service regulations.
			6.Voluntary grazing
			 lease or permit donation program
			(a)Donation of
			 lease or permit
				(1)Acceptance by
			 Secretary concernedThe
			 Secretary concerned shall accept the donation of a grazing lease or permit from
			 a leasee or permittee for—
					(A)the Big Grayback Grazing Allotment located
			 in the Rogue River-Siskiyou National Forest; and
					(B)the Billy Mountain
			 Grazing Allotment located on a parcel of land that is managed by the Secretary
			 (acting through the Director of the Bureau of Land Management).
					(2)TerminationWith respect to each permit or lease
			 donated under subparagraph (a), the Secretary shall—
					(A)terminate the grazing permit or lease;
			 and
					(B)ensure a permanent
			 end to grazing on the land covered by the permit or lease.
					(b)Effect of
			 donationA lessee or permittee that donates a grazing lease or
			 grazing permit (or a portion of a grazing lease or grazing permit) under this
			 section shall be considered to have waived any claim to any range improvement
			 on the associated grazing allotment or portion of the associated grazing
			 allotment, as applicable.
			7.Hunting, fishing,
			 and trapping
			(a)In
			 generalExcept as provided in subsection (b), the Secretary shall
			 permit hunting, fishing, and trapping on land and water within the National
			 Preserve in accordance with each applicable law (including regulations) of the
			 Federal Government and the State.
			(b)Administrative
			 exceptionsIn accordance with subsection (c), the Secretary may
			 designate areas in which, and establish limited periods during which, no
			 hunting, fishing, or trapping may be permitted within the National Preserve due
			 to concerns relating to—
				(1)public
			 safety;
				(2)the administration
			 of the National Preserve; or
				(3)the compliance by
			 the Secretary with any applicable law (including regulations).
				(c)Consultation
			 with appropriate State agencyExcept to respond to a situation
			 that the Secretary determines to be an emergency, the Secretary shall consult
			 with the appropriate agency of the State before taking any act to close any
			 area within the National Preserve to hunting, fishing, or trapping.
			8.EffectNothing in this Act affects the authority or
			 responsibility of the State to carry out any law or duty of the State relating
			 to fish and wildlife on areas located within the National Preserve.
		9.Wild and scenic
			 river designation, River Styx, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by inserting the following paragraph:
			
				(__)River Styx,
				OregonThe subterranean
				segment of Cave Creek, known as the River Styx, to be administered by the
				Secretary of the Interior as a scenic
				river.
				.
		10.Wild and scenic
			 river designation for studySection 5(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1276(a)) is amended by adding at the end the following:
			
				(__)Oregon Caves
				National Monument and Preserve, Oregon
					(A)Cave Creek,
				OregonThe 2.6-mile segment of Cave Creek from the headwaters at
				the River Styx to the boundary of the Rogue River Siskiyou National
				Forest.
					(B)Lake Creek,
				OregonThe 3.6-mile segment of Lake Creek from the headwaters at
				Bigelow Lakes to the confluence with Cave Creek.
					(C)No Name Creek,
				OregonThe 0.6-mile segment of No Name Creek from the headwaters
				to the confluence with Cave Creek.
					(D)Panther
				CreekThe 0.8-mile segment of Panther Creek from the headwaters
				to the confluence with Lake Creek.
					(E)Upper Cave
				CreekThe segment of Upper Cave Creek from the headwaters to the
				confluence with River
				Styx.
					.
		11.Study and
			 reportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
			
				(__)Oregon Caves
				National Monument and Preserve, OregonNot later than 3 years after funds are made
				available to carry out this paragraph, the Secretary shall complete the study
				of the Oregon Caves National Monument and Preserve segments designated for
				study in subsection (a), and shall submit to Congress a report containing the
				results of the
				study.
				.
		
